internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp 2-plr-100247-00 date date legend distributing distributing controlled sub a sub b sub c date h date i state x business y business z r s t u dear this is in response to a letter dated date requesting a ruling as to the federal_income_tax consequences of a transaction additional information was submitted in letters dated march april may may and date the information submitted for consideration is substantially as set forth below distributing a state x corporation is the common parent_corporation of an affiliated_group filing a consolidated_return for federal_income_tax purposes that includes distributing distributing controlled and other affiliated corporations the distributing group distributing is a public company whose stock is widely held and traded on nasdaq distributing a state x corporation is a wholly owned subsidiary of distributing controlled was incorporated on date a under the laws of state x to facilitate the transactions described herein prior to the initial_public_offering ipo described herein controlled was wholly owned by distributing subsequent to the ipo distributing retained ownership of at least of controlled’s outstanding_stock the distributing group is principally engaged in business y and business z the expressed business_purpose for the transactions is to facilitate controlled’s raising of equity_capital on a substantially more cost effective basis than would be possible through i an offering of additional stock by distributing or ii an offering of stock by controlled not made in connection with the separation of controlled from distributing controlled raised such capital with an ipo for less than of its outstanding_stock on date b controlled needed to raise additional capital to pay off debt fund capital expenditures and for working_capital needs summary of transaction step sec_1 through have already been consummated step sec_5 and will be consummated within one year of date h on date g distributing formed a single member state x limited_liability_company llc the only interest in which was issued to distributing distributing transferred certain assets to the llc on date h distributing transferred to controlled all the stock of sub a sub b sub c the llc assets and certain other assets in exchange for approximately r of cash and the assumption_of_liabilities in the approximate amount of s the first transfer distributing used the cash to satisfy third party creditors simultaneously with the first transfer controlled consummated an ipo of the common_stock of controlled in an amount less than of controlled’s total outstanding common_stock on date h controlled contributed the llc assets and other assets received from distributing in the first transfer to sub a in exchange for the assumption_of_liabilities in the approximate amount of s the assets transferred to sub a represent a de_minimis amount of the assets distributing transferred to controlled in the first transfer as set forth in the ipo prospectus pursuant to one overall plan_of_reorganization that includes the first transfer no later than one year following the ipo distributing will distribute all of its stock of controlled to distributing the first distribution immediately after the first distribution distributing will distribute all of its controlled stock pro_rata to its shareholders individually the second distribution together with the first distribution the distributions financial information has been received that reflects that distributing and distributing have each had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in distribution no fractional shares of controlled will be distributed in lieu of receiving fractional shares each distributing shareholder’s fractional shares will be aggregated and sold on the open market or to distributing by a distribution agent as soon as practicable after distribution the holders entitled to fractional share interests will receive their pro_rata share of the cash proceeds from the sale in connection with the first transfer and the distributions the following representations are made a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there has not been and will not have been any substantial operational changes since the date of the last financial statements submitted d following the transaction the distributing distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to the consummation of the transaction e immediately after the distributions at least five percent of sub a sub b and sub c's gross assets will be active trade_or_business assets as defined in sec_355 f the five years of financial information submitted on behalf of sub a sub b and sub c is representative of what their operations will be at the time of the distributions and with regard to each corporation there has not been and will not have been any substantial operational changes since the date of the last financial statement submitted g immediately after the distributions at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of distributing h immediately after the distributions at least percent of the fair_market_value of the gross assets of controlled will consist of the stock_or_securities of sub a sub b and sub c i following the distributions distributing distributing and controlled will continue the active_conduct of its business independently and with separate employees j the distributions are being carried out in whole or substantial part for the following corporate business_purpose controlled raised equity_capital in the ipo on a basis that raised significantly more funds per share net of transaction costs than would have been possible in the stock offering without the planned distributions k the payment of cash in lieu of fractional shares of controlled is solely for the purpose of avoiding the expense and inconvenience of issuing fractional shares and does not represent separately bargained for consideration the method used for handling fractional shares is designed to limit the amount of cash received by any one shareholder to less than the value of one full share of controlled stock the total amount of cash paid in lieu of fractional shares will not exceed one percent of the fair_market_value of controlled stock distributed to distributing 2's shareholders in the second distribution l except for the receipt of cash in lieu of fractional shares there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to the best of its knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the distributions m there is no plan or intention by either distributing distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 n there is no plan or intention to liquidate either distributing distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of their assets after the distributions except in the ordinary course of business o the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of any liabilities assumed by controlled p the liabilities assumed by controlled in the first transfer were incurred in the ordinary course of business and are associated with the assets being transferred q distributing and distributing neither accumulated their receivables nor made extraordinary payments of their payables in anticipation of the transaction r immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published in t d further distributing 2's excess_loss_account if any with respect to its controlled stock or controlled’s excess_loss_account if any with respect to the stock of any consolidated subsidiary will be included in income immediately before the second distribution sec_1_1502-19 s other than obligations incurred in the ordinary course of business no intercorporate debt will exist between distributing distributing and controlled at the time of or subsequent to the distribution t except as in connection with a tax_allocation_agreement payments made in connection with all continuing transactions between distributing distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's-length the parties have agreed that distributing will provide controlled and its subs with various services until the completion of the distributions controlled may upon notice to distributing extend the agreement for up to one year following the ipo controlled is required to use all commercially reasonable efforts to obtain these services from a source other than distributing prior to the completion of the distributions however if controlled is unable to obtain these services from another source and such services are necessary for controlled to operate its business then distributing will continue to provide these services for an additional period not to exceed months u no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code v each distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled w less than percent of the total combined voting power of all classes of distributing and distributing stock entitled to vote and less than percent of the total value of shares of all classes of distributing and distributing stock will have been acquired by purchase under sec_355 or during the five-year period ending on the date of the distributions determined after applying sec_355 x neither distributing nor controlled was a u s real_property_holding_company within the meaning of sec_897 at any time during the five-year period ending on the date of the second distribution y neither distributing nor controlled was a u s real_property_holding_company within the meaning of sec_897 at any time during the five-year period ending on the date of the first distribution z sub b was a controlled_foreign_corporation cfc within the meaning of sec_957 immediately before distributing 1's transfer of sub b's stock to controlled in the first transfer and was a cfc immediately after the first transfer aa sub c was a cfc within the meaning of sec_957 immediately before distributing 1's transfer of sub c stock to controlled in the first transfer and was a cfc immediately after the first transfer in connection with the second transfer the following representations are made bb no stock_or_securities will be issued for services rendered to or for the benefit of the transferee in connection with the second transfer no stock_or_securities will be issued for indebtedness of the transferee that is not evidenced by a security or for an interest on indebtedness which accrued on or after the beginning of the holding_period of the transferor for the debt cc the proceeds received in collection of the income items will be included in ordinary_income in computing the income of the transferee dd the transfer is not the result of the solicitation by a promoter broker or investment house ee the transferor will not retain any rights in the property transferred to the transferee ff there is no indebtedness between the transferor and the transferee and there will be no indebtedness created in favor of the transferor as a result of the second transfer gg the adjusted_basis and the fair_market_value of the assets to be transferred by the transferor to the transferee will in each instance equal or exceed the sum of the liabilities assumed by the transferee hh the liabilities of the transferor to be assumed by the transferee were incurred in the ordinary course of business and are associated with the assets to be transferred ii the transfers and exchanges occurred under a plan agreed upon before the transaction in which the rights of the parties are defined jj taking into account any issuance of additional shares of the transferee stock any issuances for services the exercise of any transferee stock_rights warrants or subscriptions a public offering of transferee stock and the sale exchange transfer by gift or other_disposition of any of the stock of the transferee to be received in the second transfer the transferor will be in control of the transferee within the meaning of sec_368 kk the transferor received in constructive exchange stock securities or other_property approximately equal to the fair_market_value of the property transferred to the transferee or for services rendered or to be rendered for the benefit of the transferee ll all exchanges occurred on approximately the same date mm there is no plan or intention on the part of the transferee to redeem or otherwise reacquire any stock or indebtedness to be issued in the second transfer nn the transferee will remain in existence and retain and use the property transferred to it in a trade_or_business oo there is no plan or intention by the transferee to dispose_of the transferred property other than in the normal course of operations pp each of the parties to the second transfer paid its own expenses if any in connection with the second transfer qq the transferee will not be an investment_company within the meaning of sec_1 c ii of the regulations rr the transferor is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the stock_or_securities received in the exchange will not be used to satisfy the indebtedness of such debtor ss the transferee will not be not a personal_service_corporation within the meaning of sec_269a of the code based solely on the information submitted and the representations set forth above we rule as follows distributing 1's transfer of all the stock of sub a sub b sub c the llc assets and certain other assets in constructive exchange for additional shares of the common_stock of controlled cash in the approximate amount of r and controlled’s assumption_of_liabilities followed by distributing 1's distribution of all of its controlled stock to distributing constituted a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss is recognized by distributing upon its constructive receipt of controlled stock r cash and controlled’s assumption_of_liabilities in exchange for the assets received in the first transfer provided that the r cash is paid to distributing 1's creditors as described above sec_357 sec_361 and sec_361 no gain_or_loss is recognized by distributing upon the distribution of controlled stock pursuant to the first distribution sec_361 no gain_or_loss is recognized by controlled upon the receipt of assets from distributing in constructive exchange for its issuance of shares of controlled stock sec_1032 the basis of each asset received by controlled from distributing is equal to the basis of such assets in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset received by controlled from distributing includes the period during which distributing held such asset sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 no gain_or_loss will be recognized to and no amount will be included in the income of distributing upon the receipt of controlled stock pursuant to the first distribution as described above sec_355 the basis of the controlled stock and the distributing stock in the hands of distributing after the first distribution will be the same as the aggregate basis of the distributing stock held by distributing immediately before the first distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled common_stock received by distributing will include the holding_period of the distributing common_stock on which the distributions will be made provided such stock is held as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized to and no amounts will be included in the income of the shareholders of distributing upon their receipt of controlled stock including any fractional share interests to which they may be entitled as described above sec_355 sec_1_355-1 the basis of the stock including any fractional share interest to which they may be entitled of distributing and controlled in the hands of the shareholders of distributing after the second distribution will collectively be the same as the aggregate basis of the distributing stock held immediately before the second distribution and such basis will be allocated between the distributing stock and controlled stock in proportion to their relative fair market values at the time of the second distribution in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled stock received by the shareholders of distributing will in each instance include the holding_period of the distributing stock with respect to which the second distribution will be made provided that the distributing stock is held as a capital_asset by the respective shareholders of distributing on the date of the second distribution sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of its controlled stock to its shareholders sec_355 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 and sec_1_1502-33 if cash is received by a distributing shareholder as a result of a sale of a fractional share of controlled stock by the distribution agent the shareholder will have gain_or_loss measured by the difference between the basis of the fractional share as determined in ruling above and the amount of cash received if the controlled stock is held by the shareholder as a capital_asset at such time the gain_or_loss will be capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 immediately before the second distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing 2's excess_loss_account if any with respect to the controlled stock or any consolidated subsidiary of controlled will be included in income immediately before the distribution sec_1_1502-19 no gain_or_loss is recognized by controlled upon the transfer of the llc assets and other assets received in the first transfer along with t of ipo proceeds to sub a in constructive exchange for additional sub a stock and the assumption_of_liabilities as described above sec_351 and sec_357 the basis of each asset received by sub a in the second transfer will equal the basis of that asset in the hands of controlled immediately before the second transfer sec_362 the holding_period of each asset received by sub a in the second transfer included the holding_period of that asset in the hands of controlled sec_1223 no gain_or_loss is recognized by sub a upon the receipt of assets from controlled in the second transfer in constructive exchange for its issuance of shares of sub a stock sec_1032 the earnings_and_profits of sub b to the extent attributable to such stock under sec_1_1248-2 or treas reg whichever is applicable which were accumulated in taxable years of such foreign_corporation after date during the period distributing held the sub b stock or was considered as holding it by reason of the application of sec_1223 while sub b was a controlled_foreign_corporation will be attributable to such stock held by controlled sec_1_1248-1 the earnings_and_profits of sub c to the extent attributable to such stock under sec_1_1248-2 or treas reg whichever is applicable which were accumulated in taxable years of such foreign_corporation after date during the period distributing held the sub c stock or was considered as holding it by reason of the application of sec_1223 while sub c was a controlled_foreign_corporation will be attributable to such stock held by controlled sec_1_1248-1 no opinion is expressed whether any or all of the above-referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 of the code and regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign_corporations no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding other provisions of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by lewis k brickates assistant to chief branch
